Citation Nr: 1526484	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen a claim for service connection for residuals of right ankle strain.

3.  Whether new and material evidence was received to reopen a claim for to service connection for residuals of left ankle strain and arthritis.

4.  Whether new and material evidence was received to reopen a claim for service connection for athlete's foot.

5.  Whether new and material evidence was received to reopen a claim for service connection for lumbar strain.

6.  Whether new and material evidence was received to reopen a claim for service connection for refractive error and presbyopia of the eyes.

7.  Whether new and material evidence was received to reopen a claim for service connection for headaches.

8.  Whether new and material evidence was received to reopen a claim for service connection for hypertension.

9.  Entitlement to an increased disability rating for tinea versicolor, rated currently as 30 percent disabling.

10.  Entitlement to an increased disability rating for residuals of a right hand injury, rated currently as 10 percent disabling.

11.  Entitlement to an increased disability rating for residuals of a fracture of the left fifth finger, rated currently as 10 percent disabling.

12.  Entitlement to an increased disability rating for allergic rhinitis and sinusitis, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran








ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 through September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and in November 2012 and in April 2014 by the RO in Oakland, California.  The Veteran has perfected timely appeals as to issues adjudicated in those decisions.

The Veteran testified during a March 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

The record shows that the Veteran initially executed an October 2010 VA Form 21-22 in which he appointed Disabled American Veterans (DAV) to act as his representative.  In January 2011, the Veteran executed a new VA Form 21-22 in which he appointed a private attorney, W.C., to act as his new representative.  W.C. was not accredited by VA to act on veterans' behalves in VA matters.  Notice to that effect was mailed to the Veteran in May 2014.  In June 2014, the Veteran filed another VA Form 21-22 in which he reappointed DAV to act on his behalf.  The Board recognizes DAV as the Veteran's representative.

The issues of whether new and material evidence was received to reopen prior claims for service connection for residuals of a right ankle strain, residuals of a left ankle strain, athlete's foot, lumbar strain, refractive error and presbyopia of the eyes, headaches, and hypertension, and, the Veteran's entitlement to increased disability ratings for tinea versicolor rated as 30 percent disabling, residuals of a right hand injury rated as 10 percent disabling, residuals of a fracture of the left fifth finger rated as 10 percent disabling, and allergic rhinitis and sinusitis rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran participated in recovery and cleanup efforts following aircraft accidents during his service at Dyess Air Force Base, and in so doing, performed the duty of recovering and removing the remains of killed servicemen and civilians from aircraft wreckage.

2.  The Veteran has PTSD that is attributable to his in-service experiences of participating in recovery and cleanup efforts of aircraft wreckage during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of the notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue being adjudicated herein, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such 
action would result only in delay.

In general, service connection will be granted for a disability if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD specifically, service connection requires medical evidence diagnosing such a condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran has alleged, among other assertions, various stressors in his claims which, in summary, involve participating in recovery and cleanup efforts following multiple aircraft crashes that occurred during the Veteran's service at Dyess Air Force Base.  In particular, the Veteran asserts that the performance of such duties included handling the remains of servicemen and civilians who were killed in the crashes.

The service department records in the claims file do not contain any records which show affirmatively that the Veteran participated in the recovery and cleanup efforts described by the Veteran.  Nonetheless, the service personnel records do document that the Veteran was stationed at Dyess Air Force Base from 1985 through 1990.  Notably, performance reviews contained in the service personnel records indicate that the Veteran's primary military occupational specialty was that of being the athletic director, which entailed generally the oversight of fitness and athletic programs and facilities at Dyess Air Force Base.  Although the Veteran acknowledged during his Board hearing that those were his primary duties, he testified that his secondary duties included service as a member of a special services unit that was deployed to staff and assist disaster preparedness and crash recovery teams at Dyess Air Force Base.  Indeed, the claims file contains a June 1990 letter of appreciation which recognizes the Veteran for his "critical role" as a member of the Disaster Preparedness Support Team.  In conjunction with the foregoing personnel records, the Veteran has provided copies of a January 1987 newspaper article that corroborates the occurrence of a collision of two F-4 jets near Dyess Air Force Base that resulted in the deaths of two servicemen.  The claims file also contains historical accounts obtained from the internet which describe a November 1988 incident in which a B-19 aircraft caught fire and crashed at Dyess Air Force base, and, a January 1989 incident in which a KC-135 aircraft crashed during a failed takeoff at Dyess Air Force Base, killing 19 servicemen and civilians on board.

Although the service department records do not corroborate expressly that the Veteran participated in any recovery and cleanup efforts following any of the foregoing aircraft crashes, they do corroborate that the Veteran was stationed at Dyess Air Force Base at the time that the incidents occurred, and, that he did serve during that time in some capacity as a member of the Disaster Preparedness Support Team.  Given the foregoing evidence and the Veteran's credible testimony and assertions, the evidence appears to be in at least relative equipoise on the question of whether the Veteran participated in recovery and cleanup efforts.  Resolving doubt as to that question in the Veteran's favor, the Board concludes that the Veteran did participate in such efforts and did perform duties that included handling the remains of killed servicemen and civilians.

Post-service treatment records show that the Veteran received initial psychiatric treatment in September 2009 at Lone Mountain Institute for symptoms including flashbacks related to his recovery and cleanup experiences during service, depressed mood, anxiety, panic symptoms, difficulty with concentration, impairment of short-term memory, sleep disturbances such as initial insomnia and waking in the middle of the night, thrashing in his sleep, night sweats, having an exaggerated startle response, being hypervigilant to his surroundings, being confused and disoriented at times, and episodes of anger and irritability.  During mental status examination, the examining psychiatrist noted evidence of depressed mood, anxiety, panic, and diminished short-term memory.  Based upon the findings from the examination, the private psychiatrist diagnosed PTSD.

Subsequent VA treatment records dated through October 2012 document continued evaluation and treatment for symptoms similar to those endorsed during the September 2009 private evaluation.  Those records reflect ongoing PTSD diagnoses rendered by the Veteran's VA licensed social worker and his treating VA psychiatrist.  A VA examination performed in February 2013 confirmed the PTSD diagnosis.

Overall, the evidence shows that the Veteran has PTSD that resulted from stressors related to his experience as a member of the Disaster Preparedness Support Team at Dyess Air Force Base during his active duty service.  Accordingly, the Veteran is entitled to service connection for PTSD.  To that extent, this appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

In relation to the issues of whether new and material evidence was received to reopen prior claims for service connection for residuals of a right ankle strain, residuals of a left ankle strain, athlete's foot, lumbar strain, refractive error and presbyopia of the eyes, headaches, and hypertension, and, the Veteran's entitlement to increased disability ratings for tinea versicolor rated as 30 percent disabling, residuals of a right hand injury rated as 10 percent disabling, residuals of a fracture of the left fifth finger rated as 10 percent disabling, and allergic rhinitis and sinusitis rated as 10 percent disabling, the Veteran has perfected timely appeals arising from November 2012 and April 2014 rating decisions.

The issues of entitlement to higher evaluations for tinea versicolor, residuals of a right hand injury, residuals of a left little finger fracture, and rhinitis and sinusitis was addressed in a September 2013 statement of the case.  The Veteran responded by submitting a VA Form 9, Appeal to Board of Veterans' Appeals, in which he initially requested a hearing before the Board in Washington, D.C.  The Form 9, was contained a November 2013 date; however, the date stamp on the document shows that it was received by the Oakland RO October 29, 2013.  

The remaining issues were addressed in an August 2014 statement of the case.  The Veteran responded by submitting a VA Form 9 that was received September 12, 2014.  On this Form 9, the Veteran requested a videoconference hearing before the Board.  

The Board observes that while the 2013 Form 9, requested a hearing before the Board in Washington, DC, the subsequent 2014 Form 9, requested a videoconference.  In latter correspondence in January 2015, the Veteran's representative expressed the Veteran desire for a video conference hearing.  As noted above, the Veteran was afforded a Board hearing in March 2014; however, the Veteran's testimony during that hearing was limited to the issue of his entitlement to service connection for PTSD.

As the Veteran has not yet been afforded the opportunity to be heard as to the issues remaining on appeal, a video conference hearing as to those issues should be scheduled for the Veteran.  38 C.F.R. §§  20.700, 20.703, and 20.704 (2014).  Accordingly, and because the RO schedules Board video conference hearings, this matter must be remanded so that the requested hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


